DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/16/2021. The examiner acknowledges the amendments to claims 1, 16, and 25. Claims 10, 12-15, 17-20, 22, and 24 are cancelled. Claims 26-31 are new. Claims 1-9, 11, 16, 21, 23, and 25-31 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8-9, filed 12/16/2021, with respect to the USC 102 and 103 rejections of claims 16 and 25 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 16 and 25 have been withdrawn. 
Applicant's arguments, see pg 9, with respect to the USC 103 rejections of claims 1-9, 11, 21, 23, and 26-27 have been fully considered but they are not persuasive. Whitbrook teaches a first mechanical coupling feature (20a) that includes a first projection (34a) that extends proximally and a second mechanical feature (20b) that includes a second projection (34b) that extends distally when coupled with the first projection [0062] (Fig 31). It would be obvious to modify Flakne to have a first projection that extends proximally and a second projection that extends distally when coupled with the first projection based on the teachings of Whitbrook, because doing so would help keep the lower esophageal sphincter closed by ensuring the 

Claim Objections
Claim 26 objected to because of the following informalities:  “configured to extends along” should be “configured to extend along.”  Appropriate correction is required.
Claim 27 objected to because of the following informalities:  “claim 1, wherein first projection extends” should be changed to “claim 1, wherein the first projection extends.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190269436 A1 to Flakne, et al. (cited in previous Office Action, hereinafter Flakne) in view of US 20110098731 A1 to Whitbrook, et al. (cited in previous Office Action, hereinafter Whitbrook).
Regarding claim 1, Flakne teaches a sphincter sizing instrument [0003, 0045] (Fig 18C) comprising:
(a) a body (162) that defines a lumen [0048] (Fig 7), wherein the body includes opposing proximal and distal ends [0048] (Fig 4), wherein the distal end includes:
(1) a first magnetic coupling feature (176) [0048] (Fig 7),
(b) a shaft (172) configured to longitudinally translate through the lumen relative to the body [0048] (Fig 7), wherein the shaft includes:
(1) opposing proximal and distal (178) ends [0048] (Fig 4), and
(2) a coupler (178) coupled with the distal end of the shaft [0048] (Fig 7), wherein the coupler includes:
(A) a second magnetic coupling feature (174) configured to attract and couple with the first magnetic coupling feature to form a magnetic connection [0048] (Fig 18D), and
measure an outer diameter of a sphincter [0050] (Fig 18D).

	(B) a second mechanical coupling feature disposed at a distal most tip of the coupler, wherein the second mechanical coupling feature includes a second projection that extends distally when coupled with the first projection of the first mechanical coupling feature to form a mechanical connection.
Whitbrook teaches a sphincter sizing instrument [0058] (Fig 24) comprising:
	(2)	a first mechanical coupling feature (20a) that includes a first projection (34a) that extends proximally [0062] (Fig 31); and
	(B)	a second mechanical coupling feature (20b) [0062] (Fig 31), wherein the second mechanical coupling feature includes a second projection (34b) that extends distally when coupled with the first projection of the first mechanical coupling feature to form a mechanical connection [0062] (Fig 31).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have:
	(2)	a first mechanical coupling feature that includes a first projection that extends proximally; and
(B)	a second mechanical coupling feature disposed at a distal most tip of the coupler, wherein the second mechanical coupling feature includes a second projection that extends distally when coupled with the first projection of the first mechanical coupling feature to form a mechanical connection, based on the teachings of Whitbrook, because doing so would help keep the lower esophageal sphincter closed by ensuring the 

Regarding claim 2, Flakne in view of Whitbrook teach all the limitations of claim 1, and Flakne further teaches the first magnetic coupling feature (176) is configured to oppose the second magnetic coupling feature (174) of the coupler ([0048], magnets having opposite polarities is what allows them to attract) (Fig 18D).

Regarding claim 3, Flakne in view of Whitbrook teach all the limitations of claim 1, however Flakne does not teach the mechanical connection is configured to secure the first and second mechanical coupling features together under a predetermined loading.
Whitbrook teaches the mechanical connection (comprising 34a and b) is configured to secure the first (20a) and second (20b) mechanical coupling features together under a predetermined loading ([0062], predetermined loading provided by the structural configuration projections 34a and b) (Fig 31).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the mechanical connection is configured to secure the first and second mechanical coupling features together under a predetermined loading based on the teachings of Whitbrook, because doing so would ensure the magnet couplers cannot pull apart parallel to their magnetic attraction axis, as recognized by Whitbrook [0045].


Whitbrook teaches a magnetic connection (comprising 60a and b) is configured to provide a predetermined radial compression during sizing measurement to define a resting sphincter state ([0045, 0058, 0062], magnetic connection helps provide a radial compression to keep the sphincter closed in a resting state, as shown in Fig 24).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the magnetic connection is configured to provide a predetermined radial compression during sizing measurement to define a resting sphincter state based on the teachings of Whitbrook, because doing so would help keep the lower esophageal sphincter closed, as recognized by Whitbrook [0058].

Regarding claim 21, Flakne in view of Whitbrook teach all the limitation of claim 1, and Flakne further teaches a handle assembly (102) extending proximally from the body and configured to be gripped (110) by a user [0050] (Fig 8), wherein the handle assembly includes a plurality of indicator markings (115) configured to correspond to different sizes of the sphincter [0050].

Regarding claim 23, Flakne in view of Whitbrook teach all the limitations of claim 1, however Flakne does not teach the first mechanical coupling feature forms a distal portion of the mechanical connection, wherein the second mechanical coupling feature forms a proximal portion of the mechanical connection.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne based on the teachings of Whitbrook to have the first mechanical coupling feature forms a distal portion of the mechanical connection, wherein the second mechanical coupling feature forms a proximal portion of the mechanical connection, because having a mechanical coupling would help keep the lower esophageal sphincter closed by ensuring the magnetic couplers cannot pull apart parallel to their magnetic attraction axis, as recognized by Whitbrook [0045, 0058].

Regarding claim 26, Flakne in view of Whitbrook teach all the limitations of claim 1, and Flakne further teaches the body (162) defines a longitudinal axis [0048] (Fig 7), wherein the shaft (172) is configured to extends along the longitudinal axis [0048] (Fig 7).
However, Flakne does not teach the first and second projections extend along the longitudinal axis.
Whitbrook teaches first (34a) and second (34b) projections extend along a longitudinal axis ([0062], projections 34a and b extend in opposite directions along the same longitudinal axis when they are coupled together, as shown in Fig 31).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have the first and second projections extend along the longitudinal axis based on the teachings of Whitbrook, because doing so would help keep the 

Regarding claim 27, Flakne in view of Whitbrook teach all the limitations of claim 1, however Flakne does not teach first projection extends from a first neck, wherein the second projection extend from a second neck, wherein the first projection is configured to positively engage the second projection to form the mechanical connection.
Whitbrook teaches first projection (34a) extends from a first neck (36a) [0062] (Fig 31), wherein the second projection (34b) extend from a second neck (36b) [0062] (Fig 31), wherein the first projection is configured to positively engage the second projection to form the mechanical connection [0062] (Fig 31).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne to have first projection extends from a first neck, wherein the second projection extend from a second neck, wherein the first projection is configured to positively engage the second projection to form the mechanical connection based on the teachings of Whitbrook, because doing so would help keep the lower esophageal sphincter closed by ensuring the magnetic couplers cannot pull apart parallel to their magnetic attraction axis, as recognized by Whitbrook [0045, 0058].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Flakne in view of Whitbrook as applied to claim 1 above, and further in view of US 20020116794 A1 to Hoffman (cited in previous Office Action).

However they do not teach the magnetic connection is rotationally encoded to allow the second mechanical coupling feature to rotationally align with the first mechanical coupling feature to form the mechanical connection.
Hoffman teaches a magnetic connection (formed by magnets 54 and 56) is rotationally encoded to allow a second mechanical coupling feature (70) to rotationally align with a first mechanical coupling feature (radial slot 66) to form a mechanical connection ([0025-0029], magnets 54 and 56 are configured to allow pin 70 to rotate 90 degrees within radial slot 66 in order to allow the poles of magnet 56 to rotate in order to fully align with the opposite poles of magnet 54, and enhance the mechanical interlock when pin 70 is fully locked into radial slot 66) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne in view of Whitbrook to have the magnetic connection is rotationally encoded to allow the second mechanical coupling feature to rotationally align with the first mechanical coupling feature to form the mechanical connection based on the teachings of Hoffman, because doing so would enable the mechanical interlock to rotate in order to maximize magnetic attraction and enhance the mechanical interlock, as recognized by Hoffman [0029].

Regarding claim 5, Flakne in view of Whitbrook, teach all the limitations of claim 1, however Flakne in view of Whitbrook do not teach the magnetic connection is rotationally 
Hoffman teaches the magnetic connection (formed by magnets 54 and 56) is rotationally encoded to create a correlated magnetic field such that the first (radial slot 66) and second (70) mechanical coupling features self-align and couple together in a particular rotational orientation ([0025-0029], magnets 54 and 56 are configured to allow pin 70 to rotate 90 degrees within radial slot 66 in order to allow the poles of magnet 56 to rotate in order to fully align with the opposite poles of magnet 54, and enhance the mechanical interlock when pin 70 is fully locked into radial slot 66) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne in view of Whitbrook to have the magnetic connection is rotationally encoded to create a correlated magnetic field such that the first and second mechanical coupling features self-align and couple together in a particular rotational orientation based on the teachings of Hoffman, because doing so would enable the mechanical interlock to rotate in order to maximize magnetic attraction and enhance the mechanical interlock, as recognized by Hoffman [0029].

Regarding claim 6, Flakne in view of Whitbrook, in further view of Hoffman teach all the limitations of claim 5, however Flakne in view of Whitbrook do not teach the correlated magnetic field is configured to both attract the coupler to the distal end of the body such that the first and second mechanical coupling features are adjacent one another in a first unlocked position and subsequently rotate the second mechanical coupling feature to positively engage the first mechanical coupling feature in a second locked position.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne in view of Whitbrook to have the correlated magnetic field is configured to both attract the coupler to the distal end of the body such that the first and second mechanical coupling features are adjacent one another in a first unlocked position and subsequently rotate the second mechanical coupling feature to positively engage the first mechanical coupling feature in a second locked position based on the teachings of Hoffman, because doing so would enable the mechanical interlock to rotate in order to maximize magnetic attraction and enhance the mechanical interlock, as recognized by Hoffman [0029].

s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkaichi in view of Whitbrook as applied to claim 1 above, and further in view of US 20160373152 A1 to Schmidt (cited in previous Office Action).
Regarding claim 7, Mikkaichi in view of Whitbrook teach all the limitations of claim 1, however Mikkaichi in view of Whitbrook do not teach the first magnetic coupling feature includes at least first and second spaced magnets, wherein the first magnet has a first polarity and the second magnet has a second polarity, wherein the second magnetic coupling feature includes at least third and fourth spaced magnets, wherein the third magnet has the second polarity and the fourth magnet has the first polarity, wherein alignment of the first and second magnetic coupling features causes the first and third magnets to couple together and the second and fourth magnets to couple together.
Schmidt teaches a first magnetic coupling feature (comprising base magnets 124a and b) includes at least first (124a) and second (124b) spaced magnets [0071-0072] (Fig 10), wherein the first magnet has a first polarity and the second magnet has a second polarity (alternating polarities) [abstract, 0062], wherein the second magnetic coupling (comprising case magnets 164a and b) feature includes at least third (164a) and fourth (164b) spaced magnets [0071-0072] (Fig 10), wherein the third magnet has the second polarity (opposite polarity of magnet 124b which it is disposed above) and the fourth magnet has the first polarity (opposite polarity of magnet 124a which it is disposed above) [0071-0072] (Fig 10), wherein alignment of the first and second magnetic coupling features causes the first and third magnets to couple together and the second and fourth magnets to couple together [0071-0072] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikkaichi in view of Whitbrook to have the first magnetic coupling 

Regarding claim 8, Flakne in view of Whitbrook, in further view of Schmidt teach all the limitations of claim 7, however they do not teach alignment of the first and second magnetic coupling features causes the first and fourth magnets to repel one another, and the second and third magnets to repel one another.
Schmidt teaches alignment of the first and second magnetic coupling features causes the first and fourth magnets to repel one another, and the second and third magnets to repel one another [abstract, 0062].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne in view of Whitbrook to have alignment of the first and second magnetic coupling features causes the first and fourth magnets to repel one another, and the second and third magnets to repel one another based on the teachings of Schmidt, because doing so would enable a user to detach the magnetic coupling features by rotating one magnetic coupling feature relative to the other, as recognized by Schmidt [abstract].


Schmidt teaches a first magnetic coupling feature (comprising base magnets 124a and b) includes at least first (a first of base magnets 124a), second (124b), and third (a second of base magnets 124a) spaced magnets [0071-0072] (Fig 10), wherein the first magnet has a first polarity, the second magnet has a second polarity, and the third magnet has the first polarity [abstract, 0062, 0064], wherein the second magnetic coupling feature (comprising case magnets 164a and b) includes at least fourth (a first of case magnets 165b), fifth (164a), and sixth (a second of case magnets 165b) spaced magnets, wherein the fourth magnet has the second polarity, the fifth magnet has the first polarity, and the sixth magnet has the second polarity [abstract, 0062, 0069], wherein alignment of the first and second magnetic coupling features causes the first and fourth magnets to couple together, the second and fifth magnets to couple together, and the third and sixth magnets to couple together [0071-0072] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Flakne in view of Whitbrook to have the first magnetic coupling feature includes at least first, second, and third spaced magnets, wherein the first magnet has a 

Allowable Subject Matter
Claims 16, 25, and 28-31 are allowable.
Claims 16 and 25 are allowable because they positively recite mechanical features and magnetic features rotate to prevent mechanical couples from disengaging as a shaft is proximally moved through a lumen of a body of a sphincter sizing instrument. 
Claims 28-31 are allowable for depending from the allowable subject matter of claims 16 and 25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791